           Case 1:20-cv-01468-CJN Document 98 Filed 08/12/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF
PENNSYLVANIA, et al.,

              Plaintiffs,

      v.                                         Civil Action No. 1:20-cv-01468 (CJN)

ELISABETH DEVOS, Secretary of the U.S.
Department of Education, et al.,

              Defendants.


                                          ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that Plaintiffs’ Motion for Preliminary Injunction or 5 U.S.C. § 705 Stay Pending

Judicial Review, ECF No. 22, is DENIED.


DATE: August 12, 2020
                                                        CARL J. NICHOLS
                                                        United States District Judge




                                             1
